           Case 3:20-cv-05451-CRB Document 75-1 Filed 04/21/21 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7

 8

 9
                                UNITED STATES DISTRICT COURT
10
                         FOR THE NORTHERN DISTRICT OF CALIFORNIA
11
                                     SAN FRANCISCO DIVISION
12
     SUSAN SMITH, individually and on behalf of all
13
     others similarly situated,                              Civil Case No.: 3:20-cv-05451-CRB
14
           Plaintiff,
15                                                           [PROPOSED] ORDER GRANTING
           v.                                                WALGREENS BOOTS ALLIANCE,
16
                                                             INC.’S MOTION TO DISMISS
     WALGREENS BOOTS ALLIANCE, INC.,                         SECOND AMENDED COMPLAINT
17
     WALGREEN CO., WAGDCO, LLC, COSTCO
18   WHOLESALE CORPORATION and DOES 1-10,

19         Defendants.
20

21

22

23

24

25

26

27

28


                          [PROPOSED] ORDER GRANTING WALGREENS BOOTS ALLIANCE, INC.’S
                                 MOTION TO DISMISS SECOND AMENDED COMPLAINT
             Case 3:20-cv-05451-CRB Document 75-1 Filed 04/21/21 Page 2 of 2



 1          Having considered Walgreens Boots Alliance, Inc.’s Motion to Dismiss Second Amended
 2   Complaint, the papers filed in support, all records on file with the Court in this case, and good cause
 3   appearing therefore, IT IS HEREBY ORDERED that Walgreens Boots Alliance, Inc.’s Motion to Dismiss
 4   is GRANTED and Walgreens Boots Alliance, Inc. is dismissed for lack of personal jurisdiction.
 5          IT IS SO ORDERED.
 6

 7   DATED:______________________                                ___________________________________
                                                                       HON. CHARLES R. BREYER
 8
                                                                   UNITED STATES DISTRICT JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                         2
                             [PROPOSED] ORDER GRANTING WALGREENS BOOTS ALLIANCE, INC.’S
                                    MOTION TO DISMISS SECOND AMENDED COMPLAINT
